122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jorge Luis PEREZ, Plaintiff-Appellant,v.D.R. HILL, Warden;  Pat Vasquez, Defendants-Appellees.
No. 97-15182.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 4, 1997.

Appeal from the United States District Court for the Eastern District of California.  Oliver W. Wanger, District Judge, Presiding.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Jorge Luis Perez appeals pro se the district court's summary judgment for the defendants in his 42 U.S.C. § 1983 civil rights action alleging Eighth and Fourteenth Amendment violations.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Perez argues that the district court's summary judgment for the defendants was inappropriate because the district judge failed to appoint counsel for Perez.  We disagree.  Perez failed to show that exceptional circumstances warranted the appointment of counsel.  See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.1986).  Because Perez raises no other issues on appeal, the district court's summary judgment is affirmed.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3